Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of                   ,
January 31, 2013, by and among DYNEGY OPERATING COMPANY, a Texas corporation
(the “Company”), DYNEGY INC., a Delaware corporation (“Dynegy”), and HENRY D.
JONES (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to retain the services and employment of the
Executive, upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Executive desires to enter into such employment with the Company,
upon the terms and conditions hereinafter set forth; and

 

WHEREAS, Dynegy desires to hereby guarantee the obligations of the Company under
this Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.                                      Employment.  On the terms and subject to
the conditions set forth herein, the Company hereby agrees to employ the
Executive, and the Executive hereby agrees to accept such employment, for the
Employment Term (as defined below).  During the Employment Term, the Executive
shall serve as Executive Vice President and Chief Commercial Officer of Dynegy
and shall report to the Chief Executive Officer (the “CEO”), performing such
duties and responsibilities as are customarily attendant to such position with
respect to the business of Dynegy and such other duties and responsibilities as
may from time to time be assigned to the Executive by the CEO and the Board of
Directors of Dynegy (the “Board”).  During the Employment Term, to the extent
requested by the Board, the Executive shall also serve as a director or officer
of any of the direct or indirect subsidiaries of Dynegy, in each case without
additional compensation.

 

2.                                      Performance.  The Executive shall serve
the Company and its subsidiaries and affiliates faithfully and to the best of
his ability and shall devote his full business time, energy, experience and
talents to the business of the Company and its subsidiaries and affiliates, as
applicable, and will not engage in any other employment activities for any
direct or indirect remuneration or otherwise, without the written approval of
the Board; provided, however, that it shall not be a violation of this Agreement
for the Executive to manage his personal investments or to engage in or serve
such civic, community, charitable, educational, or religious organizations as he
may select, so long as such service does not create a conflict of interest with,
or interfere with the performance of, the Executive’s duties hereunder or
conflict with the Executive’s covenants under Section 6 of this Agreement, in
each case as determined in the sole judgment of the Board.

 

--------------------------------------------------------------------------------


 

3.                                      Employment Term.   Subject to earlier
termination pursuant to Section 7, the term of employment of the Executive
hereunder shall begin on a date mutually agreed by the parties hereto but not
later than the first business day that is ninety (90) days after this Agreement
is fully executed by the parties hereto (the “Commencement Date”), and shall
continue through December 31, 2014 (the “Initial Term”); provided, however, that
beginning on the first day immediately following the expiration date of the
Initial Term, and on each subsequent anniversary of such day, such term shall be
automatically extended by an additional one (1)-year period (each such period,
an “Additional Term”), unless, at least ninety (90) days before the end of the
Initial Term or the applicable Additional Term, the Company or the Executive
shall have given notice to the other party that it or he does not desire to
extend the term of this Agreement, in which case, the term of employment
hereunder shall terminate as of the end of the Initial Term or any Additional
Term, as applicable, (collectively, the “Employment Term”).

 

4.                                      Principal Location. The Executive’s
principal place of employment shall be the Company’s offices located in Houston,
Texas, or within fifty (50) miles thereof, or such other location or locations
as the Board may from time to time designate, subject to required travel.

 

5.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  As compensation for his
services hereunder and in consideration of the Executive’s other agreements
hereunder, during the Employment Term, the Company shall pay the Executive a
base salary, payable in equal installments in accordance with Company payroll
procedures, at an annual rate of $475,000 (the “Base Salary”), subject to review
by the Board from time to time for increase but not decrease; provided, however,
such Base Salary may be reduced by a percentage that is consistent with that of
a broad-based reduction for the CEO and the CEO’s direct reports.

 

(b)                                 Sign-on Bonus.   Upon the Commencement Date,
the Executive shall be entitled to receive a one time, lump-sum cash payment in
the amount of $500,000.

 

(c)                                  Incentive Compensation Plan.  The Executive
shall be eligible to participate in the Dynegy Inc. Incentive Compensation Plan
(the “Incentive Compensation Plan”), commencing and prorated in 2013, with a
target Award of 75% of Base Salary.

 

(d)                                 Long Term Incentive Plan.

 

(i)                                     Initial Grant.  On the Commencement
Date, in consideration of the Executive’s entering into this Agreement and as an
inducement to join the Company, the Executive shall be granted, under the Dynegy
Inc. 2012 Long Term Incentive Plan, as amended or modified from time to time
(the “LTIP”) an award in the amount of $2,200,000 to be converted on the
Commencement Date in the following percentages: (A) 50% as Restricted Stock
Units (“RSU”); (B) 25% in the form of a non-qualified stock option to purchase
shares of Dynegy’s common stock (the “Option”); and (C) 25% in the form of a
performance-based stock award.  The number of shares granted for the Option
shall be determined by dividing 25% of $2,200,000 by the Black-Scholes value of
Dynegy’s common stock as of the Commencement Date, and the exercise price for
the Option will be the fair market value (as defined in the LTIP) of Dynegy’s
common stock as of the Commencement Date.  The number of shares granted for the
RSU will be determined as of the Commencement Date by

 

2

--------------------------------------------------------------------------------


 

dividing 50% of $2,200,000 by the fair market value (as defined in the LTIP) of
Dynegy’s common stock on that date.  The number of shares or units granted and
the performance criteria for the performance-based award constituting the
remaining 25% of the Initial Grant will be determined by the Compensation
Committee of the Board and will be made at the same time (or, if later, on the
Commencement Date) and in the same form as received by employees at
Vice-President and above as part of the 2013 Long-Term Incentive grant.  Each
award shall be governed by the LTIP’s terms and the terms of a separate stock
option award agreement, restricted stock unit award agreement and performance
award agreement between the Executive and the Company and/or Dynegy.  Provided
the Executive remains in active working status at such time, the Option and RSU
shall become vested, and the Option shall become exercisable, in equal
installments on the 2014, 2015, and 2016 anniversaries of the Commencement Date
and the Performance Award shall become vested in full at the end of the three
year performance period; provided, however, that if a Change in Control (as
defined in the Dynegy Inc. Executive Change in Control Severance Plan (the
“Change in Control Plan”)) occurs or if the Executive has an Involuntary
Termination (as defined in the Dynegy Inc. Executive Severance Pay Plan (the
“Severance Plan”), the Option and RSU shall immediately vest in full, and the
Option shall thereafter be exercisable in accordance with the terms of the
applicable award agreement.

 

(ii)                                  Participation in LTIP.  During the
Employment Term, the Executive shall be eligible to receive an additional annual
equity award grant pursuant to the LTIP, as determined by the Board or a
committee thereof, in consultation with the Executive.

 

(e)                                  Benefits.  During the Employment Term, the
Executive shall, subject to and in accordance with the terms and conditions of
the applicable plan documents and all applicable laws, be eligible to
participate in all of the employee benefit, fringe and perquisite plans,
practices, policies and arrangements the Company makes available from time to
time to its similarly situated executive officers generally.

 

(f)                                   Vacation.  The Executive shall be entitled
to 200 hours vacation or such greater amount in accordance with the Company’s
policies and practices.

 

(g)                                  Business Expenses.  The Executive shall be
reimbursed by the Company for all reasonable and necessary business expenses
actually incurred by him in performing his duties hereunder.  All payments under
this paragraph (g) of this Section 5 will be made in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.

 

(h)                                 Financial Planning and Tax Advice.  During
the Employment Term, the Company shall reimburse the Executive annually for the
reasonable costs actually incurred by the Executive for individual tax and
financial planning advice in an amount not to exceed $10,000 per year.

 

(i)                                     Indemnification; Directors’ and
Officers’ Liability Insurance.  The Executive shall be entitled to defense and
indemnification pursuant to Dynegy’s Certificate of Incorporation.  During the
Employment Term and thereafter, the Company shall cover the Executive under its
directors’ and officers’ liability insurance policy to the extent it covers its
other officers and directors.

 

3

--------------------------------------------------------------------------------


 

6.                                      Covenants of the Executive.  The
Executive acknowledges and the Company promises that in the course of his
employment with the Company, Executive will become familiar with the Company’s
and its subsidiaries’ and affiliates’ trade secrets and with other confidential
and proprietary information concerning the Company and its subsidiaries and
affiliates, and that his services are of special, unique and extraordinary value
to the Company and its subsidiaries and affiliates.  Therefore, the Company and
the Executive mutually agree that it is in the interest of both parties for the
Executive to enter into the restrictive covenants set forth in this Section 6
to, among other things, protect the legitimate business interests of the Company
and those of its subsidiaries and affiliates, including the protection of the
Company’s and its subsidiaries’ and affiliates’ trade secrets and other
confidential and proprietary information, and that such restrictions and
covenants contained in this Section 6 are reasonable in geographic and temporal
scope and in all other respects given the nature and scope of the Executive’s
duties, his access to the Company’s trade secrets and other confidential and
proprietary information, and the nature and scope of the Company’s and its
subsidiaries’ and affiliates’ businesses and that such restrictions and
covenants do not and will not unduly impair the Executive’s ability to earn a
living after termination of his employment with the Company.  The Executive
further acknowledges and agrees that (i) the Company would not have entered into
this Agreement but for the restrictive covenants of the Executive set forth in
this Section 6, and (ii) such restrictive covenants have been made by the
Executive in order to induce the Company to enter into this Agreement. 
Therefore, and in further consideration of, (A) the Company’s agreement to
provide the Executive with access to the Company’s confidential and proprietary
information, (B) the mutual covenants and promises contained in this Agreement
and/or (C) the compensation and benefits to be paid or provided hereunder, and
to protect the Company’s and its subsidiaries and affiliates’ business interest,
confidential and proprietary information and goodwill:

 

(a)                                 Noncompetition.  During the term of the
Executive’s employment with the Company and for the two-year period following
involuntary termination of such employment under any circumstances (the
“Restricted Period”), the Executive shall not, within any jurisdiction or
marketing area in which the Company or any of its subsidiaries or affiliates is
engaged in business or marketing activities, directly or indirectly, own,
manage, operate, control, or provide executive or management level consulting,
employment or management services to, any business competitive with the business
conducted by the Company or any of its affiliates; provided, however, that if
the Executive provides written notice to the Company identifying a prospective
service recipient and describing a prospective employment or other service
position, the Company shall inform the Executive as soon as reasonably
practicable that the Company intends to enforce the provisions of this
Section 6(a), otherwise the provisions of this Section 6(a) shall be deemed
waived by the Company, which waiver shall not be unreasonably withheld.  For any
voluntary resignation and for the two-year period following the resignation,
Executive shall not be employed by or provide executive or management level
consulting to any merchant electricity generator that is a direct competitor of
Dynegy.  The scope of businesses and the jurisdictions and marketing areas
within which the Executive has agreed not to compete pursuant to this
Section 6(a) shall, for any challenged activity of the Executive, be determined
as of the date of any such activity.

 

Notwithstanding the foregoing, the Executive’s ownership solely as an investor
of two percent (2%) or less of the outstanding securities of any class of any
publicly-traded securities of

 

4

--------------------------------------------------------------------------------


 

any company shall not, by itself, be considered to be competition with the
Company or any of its subsidiaries or affiliates.

 

(b)                                 Nonsolicitation.  During the term of the
Executive’s employment with the Company and for the Restricted Period following
termination of such employment under any circumstances, including voluntary
resignation, the Executive shall not, directly or indirectly, (i) employ, cause
to be employed or hired, recruit, solicit for employment or otherwise contract
for the services of, or establish a business relationship with (or assist any
other person in engaging in any such activities), any person who is, or within
twelve (12) months before any date of determination was (and, following the
termination of the Executive’s employment with the Company, within twelve (12)
months before or after such termination, was) an employee, agent or consultant
of the Company or any of its subsidiaries or affiliates (collectively, the
“Company Entities”, and individually, the “Company Entity”); (ii) otherwise
induce or attempt to induce (or assist any other person in engaging in any such
activities) any employee, agent or contractor of any Company Entity to terminate
such person’s employment or other relationship with the Company Entities, or in
any way interfere with the relationship between any Company Entity and any such
employee, agent or contractor; (iii) induce or attempt to induce any person that
is, or within twelve (12) months before any date of determination was (and,
following the termination of the Executive’s employment with the Company, within
twelve (12) months before such termination, was) a client, customer, supplier,
licensee or business relation of any Company Entity with whom Executive had a
material relationship or about whom Executive had access to material trade
secret or confidential information, or who any Company Entity solicited to be a
client, lender, investor, customer, supplier or licensee during either such
twelve (12)-month period and with whom Executive had a material relationship or
about whom Executive had access to material trade secret or confidential
information, to cease, reduce or not commence doing business with any Company
Entity (or assist any other person in engaging in any such activities); or
(iv) interfere in any way with the relationship between any Company Entity and
any person that is or was a client, lender, investor, customer, supplier,
licensee or other business relation of such Company Entity (or assist any other
person in engaging in any such activities) if Executive had a material
relationship or had access to material trade secret or confidential information
about such person or entity.

 

(c)                                  Confidential Information.  (i) The
Executive acknowledges that all customer lists and information, vendor or
supplier lists and information, inventions, trade secrets, know-how or other
non-public, confidential or proprietary knowledge, information or data with
respect to the products, services, operations, finances, business or affairs of
the Company or its subsidiaries and affiliates or with respect to confidential,
proprietary or secret processes, methods, inventions, services, techniques,
customers (including, without limitation, the identity of the customers of the
Company or its subsidiaries and affiliates and the specific nature of the
services provided by the Company or its subsidiaries and affiliates), employees
(including, without limitation, the matters subject to this Agreement) or plans
of or with respect to the Company or its subsidiaries and affiliates or the
terms of this Agreement (all of the foregoing collectively hereinafter referred
to as, “Confidential Information”) are property of the Company or its applicable
subsidiaries or affiliates.  The Executive further acknowledges that the Company
and its subsidiaries and affiliates intend, and make reasonable good faith
efforts, to protect the Confidential Information from public disclosure. 
Therefore, the Executive agrees that, except as required by law or regulation or
as legally compelled by court order (provided that in such case,

 

5

--------------------------------------------------------------------------------


 

the Executive shall promptly notify the Company of such order, shall cooperate
with the Company in attempting to obtain a protective order or to otherwise
restrict such disclosure, and shall only disclose Confidential Information to
the minimum extent necessary to comply with any such law, regulation or order),
during the Employment Term and at all times thereafter, the Executive shall not,
directly or indirectly, divulge, transmit, publish, copy, distribute, furnish or
otherwise disclose or make accessible any Confidential Information, or use any
Confidential Information for the benefit of anyone other than the Company and
its subsidiaries and affiliates, unless and to the extent that the Confidential
Information becomes generally known to and available for use by the general
public other than as a result of the Executive’s acts or omissions or such
disclosure is necessary in the course of the Executive’s proper performance of
his duties under this Agreement.

 

(ii) The Company Entities do not wish to incorporate any unlicensed or
unauthorized material into their products or services.  Therefore, the Executive
agrees that he will not disclose to the Company, use in the Company’s business,
or cause the Company to use, any information or material which is a trade
secret, or confidential or proprietary information, of any third party,
including, but not limited to, any former employer, competitor or client, unless
the Company has a right to receive and use such information or material.  The
Executive will not incorporate into his work any material or information which
is subject to the copyrights of any third party unless the Company has a written
agreement with such third party or otherwise has the right to receive and use
such material or information.

 

(d)                                 Company Intellectual Property.  The
Executive agrees to promptly disclose to the Company any and all work product,
inventions, artistic works, works of authorship, designs, methods, processes,
technology, patterns, techniques, data, Confidential Information, patents, trade
secrets, trademarks, domain names, copyrights, and the like, and all other
intellectual property relating to the business of the Company and any of its
affiliates which are created, authored, composed, invented, discovered,
performed, perfected, or learned by the Executive (either solely or jointly with
others) during the Employment Term (collectively, together with such
intellectual property as may be owned or acquired by the Company, the “Company
Intellectual Property”).  The Company Intellectual Property shall be the sole
and absolute property of the Company and its affiliates.  All work performed by
the Executive in authoring, composing, inventing, creating, developing or
modifying Company Intellectual Property and/or other work product to which
copyright protection may attach during the course of the Executive’s employment
with the Company shall be considered “works made for hire” to the extent
permitted under applicable copyright law and will be considered the sole
property of the Company.  To the extent such works, work product or Company
Intellectual Property are not considered “works made for hire,” all right,
title, and interest to such works, work product and Company Intellectual
Property, including, but not limited to, all copyrights, patents, trademarks,
rights of publicity, and trade secrets, is hereby assigned to the Company and
the Executive agrees, at the Company’s expense, to execute any documents
requested by the Company or any of its affiliates at any time in relation to
such assignment.  The Executive acknowledges and agrees that the Company is and
will be the sole and absolute owner of all trademarks, service marks, domain
names, patents, copyrights, trade dress, trade secrets, business names, rights
of publicity, inventions, proprietary know-how and information of any type,
whether or not in writing, and all other intellectual property used by the
Company or held for use in the business of the Company, including all Company
Intellectual Property.  The Executive further acknowledges

 

6

--------------------------------------------------------------------------------


 

and agrees that any and all derivative works, developments, or improvements
based on intellectual property, materials and assets subject to this Section 6
created during the Employment Term (including, without limitation, Company
Intellectual Property) shall be exclusively owned by the Company.  The Executive
will cooperate with the Company and any of its affiliates, at no additional cost
to such parties (whether during or after the Employment Term), in the
confirmation, registration, protection and enforcement of the rights and
property of the Company and its affiliates in such intellectual property,
materials and assets, including, without limitation, the Company Intellectual
Property.

 

(e)                                  Company Property.  All Confidential
Information, Company Intellectual Property, files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company and its
subsidiaries and affiliates, whether prepared by the Executive or otherwise
coming into his possession or control in the course of the performance of his
services under this Agreement, shall be the exclusive property of the Company
and shall be delivered to the Company, and not retained by the Executive
(including, without limitation, any copies thereof), promptly upon request by
the Company and, in any event, promptly upon termination of the Employment
Term.  The Executive acknowledges and agrees that he has no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages), and that the Executive’s activity and
any files or messages on or using any of those systems may be monitored at any
time without notice.

 

(f)                                   Enforcement.  The Executive acknowledges
that a breach of his covenants and agreements contained in this Section 6 would
cause irreparable damage to the Company and its subsidiaries and affiliates, the
exact amount of which would be difficult to ascertain, and that the remedies at
law for any such breach or threatened breach would be inadequate.  Accordingly,
the Executive agrees that if he breaches or threatens to breach any of the
covenants or agreements contained in this Section 6, in addition to any other
remedy which may be available at law or in equity, the Company and its
subsidiaries and affiliates shall be entitled to:  (i) cease or withhold payment
to the Executive of any severance payments described in Section 7, for which he
otherwise qualifies under such Section 7, in excess of such payments in the
amount of $2,500 payable in consideration for the Executive’s release of claims
described in Section 7(d), (ii) institute and prosecute proceedings in any court
of competent jurisdiction for specific performance and injunctive and other
equitable relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing of irreparable harm or lack of an adequate
remedy at law, and (iii) an equitable accounting by any court of competent
jurisdiction of all profits or benefits arising out of such violation. 
Additionally, upon a breach by the Executive of this Section 6, the Option (and
any other then unvested stock based awards held by the Executive) shall be
automatically canceled and forfeited without any further action.

 

(g)                                  Scope of Covenants.  The Company and the
Executive further acknowledge that the time, scope, geographic area and other
provisions of this Section 6 have been specifically negotiated by sophisticated
commercial parties and agree that they consider the restrictions and covenants
contained in this Section 6 to be reasonable and necessary for the protection of
the interests of the Company and its subsidiaries and affiliates, but if any
such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would

 

7

--------------------------------------------------------------------------------


 

be valid if deleted in part or reduced in application, such restriction or
covenant shall apply in such jurisdiction with such deletion or modification as
may be necessary to make it valid and enforceable.  The restrictions and
covenants contained in each paragraph of this Section 6 shall be construed as
separate and individual restrictions and covenants and shall each be capable of
being reduced in application or severed without prejudice to the other
restrictions and covenants or to the remaining provisions of this Agreement.

 

(h)                                 Enforceability.  If any court holds any of
the restrictions or covenants contained in this Section 6 to be unenforceable by
reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company and its subsidiaries and affiliates to the relief provided in this
Section 6 in the courts of any other jurisdiction within the geographic scope of
such restrictions and covenants.

 

(i)                                     Disclosure of Restrictive Covenants. 
The Executive agrees to disclose in advance the existence and terms of the
restrictions and covenants contained in this Section 6 to any employer or other
service recipient by whom the Executive may be employed or retained during the
Restricted Period.

 

(j)                                    Extension of Restricted Period.  If the
Executive breaches this Section 6 in any respect, the restrictions contained in
this Section will be extended for a period equal to the period that the
Executive was in breach.

 

7.      Termination.

 

(a)                                 Termination of Employment.  The employment
of the Executive hereunder and the Employment Term may be terminated at any time
(i) by the Company with Cause (as defined in the Severance Plan) on written
notice to the Executive, (ii) by the Company without Cause on ninety (90) days
written notice to the Executive (provided that during such notice period the
Company shall not be required to provide work for the Executive and may require
that the Executive not report to the Company’s offices), (iii) by the Company
due to the Executive’s Disability (as defined in the Severance Plan) on written
notice to the Executive,  (iv) by the Executive with Good Reason (as defined in
the Change in Control Plan without respect to the time periods regarding Change
in Control otherwise applicable thereto), (v) by the Executive without Good
Reason on sixty (60) days written notice to the Company (which notice period may
be waived by the Company in its discretion, in which case, such termination
shall be effective immediately upon the Company’s receipt of notice thereof from
the Executive), (vi) without action by the Company, the Executive or any other
person or entity, immediately upon the Executive’s death, (vii) in connection
with a Change in Control or (viii) due to the expiration of the Employment Term
pursuant to Section 3.  If the Executive’s employment is terminated for any
reason under this Section 7, the Company shall be obligated to pay or provide to
the Executive (or his estate, as applicable) in a lump sum within thirty (30)
days following such termination, or at such other time prescribed by any
applicable plan:  (A) any Base Salary payable to the Executive pursuant to this
Agreement, accrued up to and including the date on which the Executive’s
employment terminates, (B) any employee benefits to which the Executive is
entitled upon termination of his employment with the Company in accordance with
the terms and conditions of the applicable plans of the Company,
(C) reimbursement for any

 

8

--------------------------------------------------------------------------------


 

unreimbursed business expenses incurred by the Executive prior to his date of
termination pursuant to Section 5(e), and (D) payment for accrued but unused
vacation time as of the date of his termination, in accordance with Company
policy.

 

(b)           Severance Plan and Change in Control Plan.   The Executive shall
be entitled to participate in the Severance Plan and the Change in Control Plan;
provided, however, that to the extent the Executive is eligible to receive
severance payable under Section IV.A of the Severance Plan, the amount payable
to the Executive thereunder shall be increased by an amount equal to two
(2) times the current target Award (as described in Section 5(c) hereof), as in
effect immediately prior to the date of the Executive’s termination of
employment.  For the avoidance of doubt and for purposes of the Severance Plan
only, the Executive is hereby deemed to hold a comparable position to the CEO
and Chief Operating Officer and will therefore be entitled to twenty-four (24)
Months of Base Pay (as defined in the Severance Plan) as severance pay, subject
to the other terms and conditions of the Severance Plan.  For the avoidance of
doubt, delivery by the Company of notice of non-renewal of the Initial Term or
an Additional Term pursuant to Section 3, shall be deemed to be an “Involuntary
Termination” for purposes of the Severance Plan and the Change in Control Plan
(provided, however, that no circumstance constituting Cause exists at such time
of the delivery of such notice of non-renewal).

 

(c)           No Additional Rights.  The Executive acknowledges and agrees that,
except as specifically described in this Section 7 or Section 5(d)(i), all of
the Executive’s rights to any compensation, benefits, bonuses or severance from
the Company and its subsidiaries and affiliates after termination of the
Employment Term shall cease upon such termination.

 

(d)           Resignation as Officer or Director.  Upon a termination of
employment, unless requested otherwise by the Company, the Executive shall
resign each position (if any) that the Executive then holds as a director or
officer of the Company or of any affiliates of the Company.  The Executive’s
execution of this Agreement shall be deemed the grant by the Executive to the
officers of the Company of a limited power of attorney to sign in the
Executive’s name and on the Executive’s behalf any such documentation as may be
required to be executed solely for the limited purposes of effectuating such
resignations.

 

8.             Excise Tax Reimbursement Policy.  The Executive shall be a
Covered Employee within the meaning of the Dynegy Excise Tax Reimbursement
Policy (the “Excise Tax Reimbursement Policy”), as in effect on the Commencement
Date and as may be amended from time to time.  For the avoidance of doubt, the
Executive’s excise tax gross-up calculation shall take into account the
applicable federal, state and local tax rates to which the Executive is subject
at the time the Executive pays the excise tax.

 

9.             Notices.  All notices, requests, demands, claims, consents and
other communications which are required, permitted or otherwise delivered
hereunder shall in every case be in writing and shall be deemed properly served
if:  (a) delivered personally, (b) sent by registered or certified mail, in all
such cases with first class postage prepaid, return receipt requested, or
(c) delivered by a recognized overnight courier service, to the parties at the
addresses as set forth below:

 

9

--------------------------------------------------------------------------------


 

If to the Company:

 

Dynegy Operating Company

 

 

601 Travis St., Suite 1400

 

 

Houston, Texas 77002

 

 

Attention: General Counsel

 

 

 

If to the Executive:

 

At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.  Date of service of any such
notices or other communications shall be:  (a) the date such notice is
personally delivered, (b) three days after the date of mailing if sent by
certified or registered mail, or (c) one business day after date of delivery to
the overnight courier if sent by overnight courier.

 

10.          Jurisdiction; Venue.  Except as otherwise provided in
Section 6(g) in connection with equitable remedies, each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of any federal or state
court located in the State of Texas, County of Harris over any suit, action,
dispute or proceeding arising out of or relating to this Agreement and each of
the parties agrees that any action relating in any way to this Agreement must be
commenced only in the courts of the State of Texas, federal or state.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted or
not prohibited by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that any such suit, action or proceeding brought in such a
court has been brought in an inconvenient forum.  Each of the parties hereto
hereby irrevocably consents to the service of process in any suit, action or
proceeding by sending the same by certified mail, return receipt requested, or
by recognized overnight courier service, to the address of such party set forth
in Section 9.

 

11.          Section 409A.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and the Company shall have complete discretion to interpret and
construe this Agreement and any associated documents in any manner that
establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  Any terms of this Agreement that are undefined or ambiguous shall
be interpreted by the Company in its discretion in a manner that complies with
Code Section 409A to the extent necessary to comply with Code Section 409A.  If
for any reason, such as imprecision in drafting, any provision of this Agreement
(or of any award of compensation, including, without limitation, equity
compensation or benefits) does not accurately reflect its intended establishment
of an exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code
Section 409A and shall be interpreted by the Company in a manner consistent with
such intent, as determined in the discretion of

 

10

--------------------------------------------------------------------------------


 

the Company.  If, notwithstanding the foregoing provisions of this Section, any
provision of this Agreement would cause the Executive to incur any additional
tax or interest under Code Section 409A, the Company shall, after consulting
with the Executive, reform such provision in a manner intended to avoid the
incurrence by the Executive of any such additional tax or interest; provided
that the Company agrees to maintain, to the maximum extent practicable, the
original intent and economic benefit to the Executive of the applicable
provision without violating the provisions of Code Section 409A.

 

(b)           Any reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409A, including, without limitation, that (i) in no event shall any
fees, expenses or other amounts eligible to be reimbursed by the Company under
this Agreement be paid later than the last day of the calendar year next
following the calendar year in which the applicable fees, expenses or other
amounts were incurred; (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits that the Company is obligated to pay or provide, in any
given calendar year shall not affect the expenses that the Company is obligated
to reimburse, or the in-kind benefits that the Company is obligated to pay or
provide, in any other calendar year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the sixth (6th) anniversary of the Commencement
Date).

 

(c)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but do not satisfy an exemption from, or the conditions of, Code
Section 409A.

 

12.          General.

 

(a)           Governing Law.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by, and construed in
accordance with, the internal laws of the State of Texas, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Texas or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Texas.  The parties hereto
acknowledge and agree that this Agreement was executed and delivered in the
State of Texas.

 

(b)           Construction and Severability.  Whenever possible, each provision
of this Agreement shall be construed and interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by, or invalid, illegal or unenforceable in any respect
under, any applicable law or rule in any jurisdiction, such prohibition,
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other jurisdiction, and the parties undertake to
implement all

 

11

--------------------------------------------------------------------------------


 

efforts which are necessary, desirable and sufficient to amend, supplement or
substitute all and any such prohibited, invalid, illegal or unenforceable
provisions with enforceable and valid provisions in such jurisdiction which
would produce as nearly as may be possible the result previously intended by the
parties without renegotiation of any material terms and conditions stipulated
herein.

 

(c)           Cooperation. During the Employment Term and thereafter, the
Executive shall cooperate with the Company and be reasonably available to the
Company with respect to continuing and/or future matters related to the
Executive’s employment period with the Company and/or its subsidiaries or
affiliates, whether such matters are business-related, legal, regulatory or
otherwise (including, without limitation, the Executive appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent information and
turning over to the Company all relevant documents which are or may come into
the Executive’s possession).  Following the Employment Term, the Company shall
reimburse the Executive for all reasonable out of pocket expenses incurred by
the Executive in rendering such services that are approved by the Company.  In
addition, if more than an incidental cooperation is required at any time after
the termination of the Executive’s employment, the Executive shall be paid
(other than for the time of actual testimony) a per day fee based on his base
salary described in Section 5(a) at the time of such termination divided by 225.

 

(d)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and its successors and assigns
and the Executive and the Executive’s heirs, executors, administrators, and
successors; provided that the services provided by the Executive under this
Agreement are of a personal nature, and rights and obligations of the Executive
under this Agreement shall not be assignable or delegable, except for any death
payments otherwise due the Executive, which shall be payable to the estate of
the Executive; provided further the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary or affiliate
of the Company or any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise; and provided further
that in the event of the Executive’s death, any unpaid amount due to the
Executive under this Agreement shall be paid to his estate.

 

(e)           Executive’s Representations.  Except to the extent previously
disclosed to the Company by the Executive, which disclosure the Company hereby
acknowledges, the Executive hereby represents and warrants to the Company that: 
(i) the execution, delivery and performance of this Agreement by the Executive
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which the Executive is bound; (ii) the Executive is
not a party to or bound by any employment agreement, noncompetition or
nonsolicitation agreement or confidentiality agreement with any other person or
entity besides the Company and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Executive, enforceable in accordance with its terms.  THE
EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT THE EXECUTIVE HAS CONSULTED
WITH INDEPENDENT LEGAL COUNSEL REGARDING THE EXECUTIVE’S RIGHTS AND OBLIGATIONS
UNDER

 

12

--------------------------------------------------------------------------------


 

THIS AGREEMENT, TO THE EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE
EXECUTIVE, AND THAT THE EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN.

 

(f)            Compliance with Rules and Policies.  The Executive shall perform
all services in accordance with the policies, procedures and rules established
by the Company and the Board.  In addition, the Executive shall comply with all
laws, rules and regulations that are generally applicable to the Company or it
subsidiaries or affiliates and their respective employees, directors and
officers.

 

(g)           Forfeiture.  Notwithstanding any other provision of this Agreement
to the contrary, any payments or benefits under this Agreement shall be subject
to any forfeiture, repayment or recoupment policy of the Company, as in effect
from time to time, or any forfeiture, repayment or recoupment otherwise required
by applicable law.

 

(h)           Withholding Taxes.  All amounts payable hereunder shall be subject
to the withholding of all applicable taxes and deductions required by any
applicable law.

 

(i)            Entire Agreement.  This Agreement, together with the Change in
Control Plan, Excise Tax Reimbursement Policy, Incentive Compensation Plan, LTIP
and Severance Plan, constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and terminates and
supersedes any and all prior agreements, understandings and representations,
whether written or oral, by or between the parties hereto or their affiliates
which may have related to the subject matter hereof in any way.  In the event of
a conflict or ambiguity between this Agreement and the Change in Control Plan,
Excise Tax Reimbursement Policy, Incentive Compensation Plan, LTIP or Severance
Plan, the terms and conditions of the Agreement shall govern.

 

(j)            Duration.  Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.

 

(k)           Survival.  The covenants set forth in Sections 6 and 12(c) of this
Agreement shall survive and shall continue to be binding upon the Executive
notwithstanding the termination of this Agreement for any reason whatsoever.

 

(l)            Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Term for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time.  Pursuit by either party of any
available remedy, either in law or equity, or any action of any kind, does not
constitute waiver of any other remedy or action.  Such remedies and actions are
cumulative and not exclusive.

 

(m)          Counterparts.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

 

13

--------------------------------------------------------------------------------


 

(n)           Section References.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  The words Section and paragraph
herein shall refer to provisions of this Agreement unless expressly indicated
otherwise.

 

(o)           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring either party hereto by
virtue of the authorship of any of the provisions of this Agreement.

 

(p)           Time of the Essence; Computation of Time.  Time is of the essence
for each and every provision of this Agreement.  Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a Saturday, Sunday, or any date on which banks in Houston, Texas are authorized
to be closed, the party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding day which is a regular
business day.

 

(q)           No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

(r)            Guarantee.  Dynegy hereby unconditionally and irrevocably
guarantees to the Executive the timely payment and performance of the financial
obligations of the Company owed to the Executive under this Agreement upon the
terms and conditions set forth herein.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

 

DYNEGY OPERATING COMPANY

 

 

 

 

Date:

January 31, 2013

 

By:

/s/ Robert Flexon

 

 

 

 

Name:

Robert Flexon

 

 

Title:

President and CEO

 

 

 

 

 

 

 

Henry D. Jones

 

 

 

 

Date:

February 1, 2013

 

/s/ Henry D. Jones

 

 

 

 

 

 

 

Solely for purposes of the guarantee
in Section 12(r) of the Agreement:

 

 

 

DYNEGY INC.

 

 

 

 

Date:

January 31, 2013

 

By:

/s/ Robert Flexon

 

 

 

 

Name:

Robert Flexon

 

 

Title:

President and CEO

 

15

--------------------------------------------------------------------------------